DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/30/22 has been entered.

Response to Amendment
The amendment filed 6/30/22 has been accepted and entered.  Accordingly, claims 1 and 7 have been amended.
Claims 1, 4-7, and 10-12 are pending in this application. 

Response to Arguments
Applicant's arguments filed 6/30/22 have been fully considered but they are not persuasive. More specifically, Applicant argues that Zhang et al. does not teach “wherein the first PDCP data is first received after the terminal enters a reception-enabled zone or starts a receiving operation, in case that no PDCP data is received during a previous certain time from a time when the first PDCP data is received, starting a PDCP reordering timer” because 1) “at the time point when the terminal determines whether to start the re-ordering timer, the variable of NEXT indicating a value of SN of PDCP Data to be received subsequently is set to 5 which is the sum of SN4 and 1, not initial value (page 8 of Remark) and 2) PDCP SDU with SN10 according to Zhang is not PDCP data first received after the terminal starts the receiving operation.  Examiner respectfully disagrees with the Applicant. 

First, Claim recites setting a value of NEXT variable as an initial value, then afterwards receiving the first PDCP data.  As Applicant appears to argue, Claim does not specify that the first PDCP data is the very first data after the NEXT_PDCP_RX_SN variable is set as an initial value.  Furthermore, claim does not specify what “initial value” means.  It could be any value, e.g., 5 as in Zhang et al.  That is, at Time-1 of Zhang, the NEXT_PDCP_RX_SN variable is set to 5.  That is the initial value as this is the first NEXT_PDCP_RX_SN value.  Therefore, when the terminal in Zhang et al. determines to start re-ordering timer, the NEXT_PDCP_RX_SN value is set to an initial value as recited in claims. 

Secondly, Claim recites in part, “reception-enabled zone or starts a receiving operation”.  The term “starts a receiving operation” is a broad term that is opened to an interpretation of “resuming receiving operation after inactivity period”.  Zhang et al. teaches just that.  SN10 of Zhang et al. is received at Time 2.  SN10 is the first PDCP data after receiving SN4, i.e., last PDCP data is received.  SN10 PDCH data is first PDCP data received by the terminal after the receiving inactivity period between the reception of SN4 to reception of SN10.  Similar to PDCP data 2f-10 received in FIG. 19 of the instant application, SN10 is the first data received when the terminal starts to receive again.  Therefore, the combined teachings of Pan et al. and Zhang et al. teach “in case that no PDCP data is received during a previous certain time from a time when the first PDCP data is received, starting a PDCP reordering timer, wherein the first PDCP data is first received after the terminal enters a reception-enabled zone or starts a receiving operation” recited in claims 1 and 7. 
	However, to move the prosecution forward, new rejection is made to address newly introduced limitations and they are addressed in this Office Action, below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (U.S. Patent Application Publication No. 2020/0084659) and further in view of Zhang et al. (U.S. Patent Application Publication No. 2016/0315868), and further in view of YI et al. (U.S. Patent Application Publication No. 2015/0305012).

Regarding Claim 1, Pan et al. teaches A method, performed by a terminal, of transmitting and receiving a signal in a wireless communication system (Pan et al. teaches a method and apparatus for improving initialization of sidelink duplication reception in a wireless communication system (par [0002])), the method comprising: setting a value of a Next_Packet Data Convergence Protocol (PDCP)_RX sequence number (SN) variable as an initial value (Pan et al. teaches that at establishment of the PDCP entity, the UE sets Next_PDCP_RX_SN to 0 (par [0116])), the Next_PDCP_RX_SN variable indicating a predicted SN of PDCP data to be received (Pan et al. teaches that the variable Next_PDCP_RX_SN indicates the next expected PDCP SN by the receiver for a given PDCP entity (par [0116])); receiving, from a transmission entity, first PDCP data after setting the initial value (Pan et al. teaches that when receiving first PDCP PDU, the receiving UE sets a second state variable Next_PDCP_RX_SN to a value which is greater than or equal to the SN of the first PDCP PDU (par [0136]; FIG. 2), indicating receiving of first PDCP data after establishment of PDCP entity, which sets the initial value; when a receiving PDCP entity is established, the range of re-ordering window is from 0 to 327676 and that the re-ordering procedure specified in direction 1 is performed (par [0133])); and in case that a value of the SN of the received first PDCP data is not set to 0 (Pan et al. teaches the case in which a first PDCP PDU received on a logical channel associated with a SLRB and a PDCP SN of the first PDCP PDU is not equal to 0 (par [0134])), setting the value of the Next_PDCP_RX_SN variable to a value associated with adding a first setting value to the value of the SN of the received first PDCP data (Pan et al. teaches that when receiving first PDCP PDU, the receiving UE sets a second state variable Next_PDCP_RX_SN to a value which is greater than or equal to the SN of the first PDCP PDU (par [0136]), greater indicates that a value is added to the SN of the first PDCP PDU), wherein the first setting value is 1 (Pan et al. teaches that UE sets Next_PDCP_RX_SN to received PDCP SN+1 (par [0073][0139]), indicating that 1 is added), and setting a value of a Last_Submitted_PDCP_RX_SN variable, which indicates an SN of last PDCP data transferred to an upper layer, to a value associated with subtracting a second setting value from the value of the SN of the received first PDCP data (Pan et al. teaches that if a PDCP SN of the first PDCP PDU is not equal to 0, the first state variable Last_Submitted_PDCP_RX_SN should be greater than or equal to the PDCP SN of the first PDCP PDU-the Reordering_Window (par [0134]); Last_submitted_PDCP_RX_SN indicates the SN of the last PDCP SDU delivered to the upper layers (par [0118])), wherein the second setting value is greater than 1 (Pan et al. teaches that if a PDCP SN of the first PDCP PDU is not equal to 0, the receiving UE sets a first state variable Last_Submitted_PDCP_RX_SN to a value which is less than the PDCP SN of the first PDCP PDU (par [0134]); the first state variable Last_Submitted_PDCP_RX_SN should be greater than or equal to the PDCP SN of the first PDCP PDU-the Reordering_Window (par [0134]); Reorder_Window indicates the size of the reordering window, and that the size is greater than 1 (par [0121])).  
	Although teaching that receiving UE could start a re-ordering timer when the first received PDCP PDU is received (par [0112][0163]), Pan et al. does not teach wherein the first PDCP data is first received after the terminal enters a reception-enabled zone or starts a receiving operation, in case that no PDCP data is received during a previous certain time from a time when the first PDCP data is received, starting a PDCP reordering timer.  Zhang et al. teaches such limitations. 
	Zhang et al. is directed to methods for re-order PDCP packets.  More specifically, Zhang et al. teaches wherein the first PDCP data is first received after the terminal enters a reception-enabled zone or starts a receiving operation (Zhang et al. teaches that the UE cannot receive the data packets correctly, when suffering radio link failure (par [0009]); receiving SN10 at time 2 indicates that receiver starts a receiving operation as no packets are received between receipt of SN4 and receipt of SN10), in case that no PDCP data is received during a previous certain time from a time when the first PDCP data is received, starting a PDCP reordering timer (Zhang et al. teaches that at time-1, PDCP SDU with SN 0, 1,2,3, and 4 are received, and at time-2, PDCP SDU with SN 10 (i.e., first PDCP data) is received (par [0280]; FIG. 9); prior to receiving SN 10 (i.e., previous certain time from a time when SN 10 is received), SN 5-9 should have been received and because no data was received between the time received SN 4 to SN10, an SN gap appears, and re-ordering timer is started (par [0280][0287]; FIGS. 9, 13)). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Pan et al. so that in case that no PDCP data is received during a previous certain time from a time when the first PDCP data is received, starting a PDCP reordering timer, as taught by Zhang et al.  The modification would have allowed the system to re-order at the PDCP layer required for DL data reception at the UE side to guarantee the in-order delivery of upper layer PDUs (see Zhang et al., par [0008]). 
	By teaching that a gap exists in receiving PDCP SDU when UE suffers radio link failure (Zhang et al., par [0009][0280]; FIG. 9), the references teach that UE is in receiving operation when packets are received again, and thus, teach wherein the first PDCP data is first received after the terminal enters a reception-enabled zone or starts a receiving operation.  However, Yi et al. teaches such a limitation more explicitly.   
	Yi et al. is directed to method for processing received RLC PDUs for D2D communication system and device therefor.  More specifically, Yi et al. teaches that a receiving UE can join/re-join the data reception from a transmitting source at any point in time (par [0178]).  That is, when the receiving UE is not in communication with the transmitting source, SN of the received packet will fall within a discard window, thus creating a gap in SN of received packet (par [0176]).   That is, a PDCP data is received when UE re-join the data reception, i.e., starts a receiving operation.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Pan et al. and Zhang et al. so that wherein the first PDCP data is first received after the terminal enters a reception-enabled zone or starts a receiving operation, as taught by Yi et al.  The modification would have allowed the system to prevent SN of the received packet to fall within the discard window or incorrectly being discarded (see Yi et al., par [0176]). 

Regarding Claim 4, the combined teachings of Pan et al., Zhang et al., and Yi et al. teach The method of claim 1, and further, the references teach further comprising: receiving, from the transmission entity, second PDCP data with an SN having a value less than the value of the SN of the first PDCP data, while the PDCP reordering timer is running (Zhang et al. teaches that at time 2, the reordering timer is started and at time 3, PDCP SDUs with 5-9 (i.e., less than SN of 10) are received (par [0280][0287]; FIGS. 9, 13)); in case that the PDCP reordering timer stops, reordering the first PDCP data and the second PDCP data (Zhang et al. teaches since there is no SN gap, the reordering timer is stopped and reset (par [0280]); PDCP SDU with 5-10 is delivered to upper layers (par [0284]); PDCP SDUs with SN 5-10 are delivered to the upper layer in sequence (par [0287]), indicating reordering the received packets); and transmitting, to the upper layer, the reordered first PDCP data and second PDCP data (Zhang et al. teaches since there is no SN gap, the reordering timer is stopped and reset (par [0280]); PDCP SDU with 5-10 is delivered to upper layers (par [0284]); PDCP SDUs with SN 5-10 are delivered to the upper layer in sequence (par [0287]), indicating reordering the received packets).  The motivation to combine these references is the same as that of claim 1. 

Regarding Claim 5, the combined teachings of Pan et al., Zhang et al., and Yi et al. teach The method of claim 4, and further, the references teach further comprising: setting a value of a Reordering_PDCP_RX_COUNT variable by using the value of the Next_PDCP_RX_SN variable (Pan et al. teaches that the receiving UE sets a third variable Reordering_PDCP_RX_COUNT based on the second variable Next_PDCP_RX_SN (par [0163]); Zhang et al. teaches that the Reordering_PDCP_SN1 is marked by 11 (par [0287]; FIG. 13); COUNT and SN are used interchanging (par [0300])), the Reordering_PDCP_RX_COUNT variable being used by the PDCP reordering timer (Pan et al. teaches that the third variable Reordering_PDCP_RX_COUNT could hold a received PDCP SN of a PDCP PDU which triggered the re-ordering timer (par [0163]); the receiving UE stops the re-ordering timer when a PDCP SDU of a received PDCP SN set to the third variable Reordering_PDCP_RX_COUNT -1 is delivered to the upper layer (par [0163]); Zhang et al. teaches that the a reordering timer is started for it with Reordering _PDCP_SN2 set to 17 (par [0287]; FIG. 13)).   The motivation to combine these references is the same as that of claim 1. 

Regarding Claim 6, the combined teachings of Pan et al., Zhang et al., and Yi et al. teach The method of claim 1, and further, the references teach wherein the PDCP data is transmitted from the transmission entity by using a vehicle-to-everything (V2X) communication scheme (Pan et al. teaches that if a transmitting UE broadcasts packets for V2X, a receiving UE receives the broadcasted packets which could be for the beginning part of the middle part of the V2X (par [0133])).  

Regarding Claim 7, Pan et al. teaches A terminal for transmitting and receiving a signal in a wireless communication system (Pan et al. teaches a method and apparatus for improving initialization of sidelink duplication reception in a wireless communication system (par [0002]); receiver system (FIG. 2)), the terminal comprising: a transceiver (transmitters and receivers 254 (FIG. 2); and at least one processor (processor (FIG. 2)) configured to: set a value of a Next_Packet Data Convergence Protocol (PDCP)_RX sequence number (SN) variable as an initial value (Pan et al. teaches that at establishment of the PDCP entity, the UE sets Next_PDCP_RX_SN to 0 (par [0116]); a receiving PDCP entity is established and that re-ordering procedure is performed to update a lower edge of the re-ordering window as noted in direction 1 (par [0133]), indicating that value of a Next_ PDCP_RX_SN is initialized to 0), the Next_PDCP_RX_SN variable indicating a predicted SN of PDCP data to be received (Pan et al. teaches that the variable Next_PDCP_RX_SN indicates the next expected PDCP SN by the receiver for a given PDCP entity (par [0116])), receive, from a transmission entity via the transceiver, first PDCP data after setting the initial value (Pan et al. teaches that when receiving first PDCP PDU, the receiving UE sets a second state variable Next_PDCP_RX_SN to a value which is greater than or equal to the SN of the first PDCP PDU (par [0136]; FIG. 2), indicating receiving of first PDCP data after establishment of PDCP entity, which sets the initial value; when a receiving PDCP entity is established, the range of re-ordering window is from 0 to 327676 and that the re-ordering procedure specified in direction 1 is performed (par [0133])), and in case that a value of the SN of the received first PDCP data is not set to 0 (Pan et al. teaches the case in which a first PDCP PDU received on a logical channel associated with a SLRB and a PDCP SN of the first PDCP PDU is not equal to 0 (par [0134])), set the value of the Next_PDCP_RX_SN variable to a value associated with adding a first setting value to the value of the SN of the received first PDCP data (Pan et al. teaches that when receiving first PDCP PDU, the receiving UE sets a second state variable Next_PDCP_RX_SN to a value which is greater than or equal to the SN of the first PDCP PDU (par [0136]), greater indicates that a value is added to the SN of the first PDCP PDU), wherein the first setting value is 1 (Pan et al. teaches that UE sets Next_PDCP_RX_SN to received PDCP SN+1 (par [0073][0139]), indicating that 1 is added), and set a value of a Last_Submitted_PDCP_RX_SN variable, which indicates an SN of last PDCP data transferred to an upper layer, to a value associated with subtracting a second setting value from the value of the SN of the received first PDCP data (Pan et al. teaches that if a PDCP SN of the first PDCP PDU is not equal to 0, the first state variable Last_Submitted_PDCP_RX_SN should be greater than or equal to the PDCP SN of the first PDCP PDU-the Reordering_Window (par [0134]); Last_submitted_PDCP_RX_SN indicates the SN of the last PDCP SDU delivered to the upper layers (par [0118])), wherein the second setting value is greater than 1 (Pan et al. teaches that if a PDCP SN of the first PDCP PDU is not equal to 0, the receiving UE sets a first state variable Last_Submitted_PDCP_RX_SN to a value which is less than the PDCP SN of the first PDCP PDU (par [0134]); the first state variable Last_Submitted_PDCP_RX_SN should be greater than or equal to the PDCP SN of the first PDCP PDU-the Reordering_Window (par [0134]); Reorder_Window indicates the size of the reordering window, and that the size is greater than 1 (par [0121])).   
Although teaching that receiving UE could start a re-ordering timer when the first received PDCP PDU is received (par [0112][0163]), Pan et al. does not teach wherein the first PDCP data is first received after the terminal enters a reception-enabled zone or starts a receiving operation, in case that no PDCP data is received during a previous certain time from a time when the first PDCP data is received, start a PDCP reordering timer.  Zhang et al. teaches such a limitation. 
	Zhang et al. is directed to methods for re-order PDCP packets.  More specifically, Zhang et al. teaches wherein the first PDCP data is first received after the terminal enters a reception-enabled zone or starts a receiving operation (Zhang et al. teaches that the UE cannot receive the data packets correctly, when suffering radio link failurear [0009]); receiving SN10 at time 2 indicates that receiver starts a receiving operation as no packets are received between receipt of SN4 and receipt of SN10)), in case that no PDCP data is received during a previous certain time from a time when the first PDCP data is received, start a PDCP reordering timer (Zhang et al. teaches that at time-1, PDCP SDU with SN 0, 1,2,3, and 4 are received, and at time-2, PDCP SDU with SN 10 (i.e., first PDCP data) is received (par [0280]; FIG. 9); prior to receiving SN 10 (i.e., previous certain time from a time when SN 10 is received), SN 5-9 should have been received and because no data was received between the time received SN 4 to SN10, an SN gap appears, and re-ordering timer is started (par [0280][0287]; FIGS. 9, 13)). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Pan et al. so that in case that no PDCP data is received during a previous certain time from a time when the first PDCP data is received, starting a PDCP reordering timer, as taught by Zhang et al.  The modification would have allowed the system to re-order at the PDCP layer required for DL data reception at the UE side to guarantee the in-order delivery of upper layer PDUs (see Zhang et al., par [0008]). 
By teaching that a gap exists in receiving PDCP SDU when UE suffers radio link failure (Zhang et al., par [0009][0280]; FIG. 9), the references teach that UE is in receiving operation when packets are received again, and thus, teach wherein the first PDCP data is first received after the terminal enters a reception-enabled zone or starts a receiving operation.  However, Yi et al. teaches such a limitation more explicitly.   
	Yi et al. is directed to method for processing received RLC PDUs for D2D communication system and device therefor.  More specifically, Yi et al. teaches that a receiving UE can join/re-join the data reception from a transmitting source at any point in time (par [0178]).  That is, when the receiving UE is not in communication with the transmitting source, SN of the received packet will fall within a discard window, thus creating a gap in SN of received packet (par [0176]).   That is, a PDCP data is received when UE re-join the data reception, i.e., starts a receiving operation.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Pan et al. and Zhang et al. so that wherein the first PDCP data is first received after the terminal enters a reception-enabled zone or starts a receiving operation, as taught by Yi et al.  The modification would have allowed the system to prevent SN of the received packet to fall within the discard window or incorrectly being discarded (see Yi et al., par [0176]). 

Regarding Claims 10-12, Claims 10-12 are directed to apparatus claims and they do not teach or further define over the limitations recited in claims 4-6.   Therefore, claims 10-12 are also rejected for similar reasons set forth in claims 4-6.

	
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E SONG whose telephone number is (571)270-3667. The examiner can normally be reached Monday-Friday: 8-4 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA E SONG/Primary Examiner, Art Unit 2414